DETAILED ACTION
1.	This communication is responsive to the Remarks filed 9/20/2022.
Claims 1, 2 and 15 have been amended.  Claims 1-20 are pending in this application.  This action is made Final.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 2-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GANJI et al. (US 2013/0041703) hereinafter GANJI, in view of AGRAWAL et al. (US 2019/0073490) hereinafter AGRAWAL.

In claim 2, GANJI discloses “A system comprising a PAF database and PAF user interface, a set of computer systems, at least one computer system of the set of computer systems comprising a computer-readable storage memory configured to store the PAF database and a processor configured to access and modify the PAF database, the set of computer systems being connected over a network and programmed to:
b. if the user account is assigned the CustomerClass, permit the user to create PAFs, enter or edit the PAFs, and post LCAs ([0028] FIG. 3 illustrates an exemplary login window 300 for a user to authenticate and access the software program. The login window 300 can be replaced with other suitable authentication portals. Other suitable authentication mechanisms can substitute for the user credentials, such as biometric authentication or a physical security token. The type of the user logging in can influence the type of pages available and the information displayed thereon. The example user interfaces discussed herein are shown from the point of view of an administrator, but when a user with lesser privileges logs in the system displays a subset of the entire available information and/or functionality based on permissions associated with that user [0039] The system 100 identifies a project, such as a work contract (1802) and identifies a worker assigned to the project (1804), wherein an immigration status of the worker requires the worker to have a visa, such as an H-1B visa, to participate in the project. The system electronically prepares and tracks documentation associated with the visa in order to allow the worker to participate in the project (1806). The immigration documentation can include a labor condition application (LCA) and/or a public access file (PAF). The system can prepare the immigration documentation based on information stored in a personal profile of the worker. The system can automatically file the immigration documentation by electronically communicating with a government immigration server via a direct wired or wireless connection and/or a network connection such as the Internet [0040] the system can automatically fill out at least part of the immigration documentation to generate proposed immigration documentation, and display the proposed immigration documentation to a user, such as a Human Resources representative and/or the worker. Then, upon receiving approval from the user of the proposed immigration documentation, the system can electronically sign the proposed immigration documentation. The user can optionally edit the proposed immigration documentation to correct information which is wrong or to add information which is missing before approving the proposed immigration documentation. When the user enters or corrects information in the proposed immigration documentation, the system can automatically incorporate those changes and updates into a user profile associated with the worker and/or the project);
c. with the LCA being a Labor Condition Application and the PAF being a Public Access File”.
GANJI does not appear to explicitly disclose however, AGRAWAL discloses “a. receive one or more articles of information from a user, create a user account for the user, and assign a ClassType to the user, with the ClassType selected from a set including CustomerClass ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine GANJI and AGRAWAL, the suggestion/motivation for doing so would have been to incorporate AGRAWAL’s teaching that determining sharing parameter(s) that defines participant access to view the content and determining sharing credentials for each receiving participant ([0014]) into GANJI’s system of  managing immigration status, which equivalent to the claim language as AdministratorClass, StaffClass, CustomerClass, PetitionerClass, and AuditorClass.		

In claim 3, GANJI teaches 
The system of claim 2, the user not permitted to edit PAFs listed under an organization account not associated with the user ([0028] FIG. 3 illustrates an exemplary login window 300 for a user to authenticate and access the software program. The login window 300 can be replaced with other suitable authentication portals. Other suitable authentication mechanisms can substitute for the user credentials, such as biometric authentication or a physical security token. The type of the user logging in can influence the type of pages available and the information displayed thereon. The example user interfaces discussed herein are shown from the point of view of an administrator, but when a user with lesser privileges logs in the system displays a subset of the entire available information and/or functionality based on permissions associated with that user). 
 
In claim 4, GANJI teaches 
The system of claim 2, the user not permitted to edit LCAs while PAF status is live ([0040] the system can automatically fill out at least part of the immigration documentation to generate proposed immigration documentation, and display the proposed immigration documentation to a user, such as a Human Resources representative and/or the worker. Then, upon receiving approval from the user of the proposed immigration documentation, the system can electronically sign the proposed immigration documentation. The user can optionally edit the proposed immigration documentation to correct information which is wrong or to add information which is missing before approving the proposed immigration documentation. When the user enters or corrects information in the proposed immigration documentation, the system can automatically incorporate those changes and updates into a user profile associated with the worker and/or the project).  

In claim 5, GANJI teaches 
The system of claim 2, the user not permitted to edit PAF time stamps ([0040] As edits or revisions are entered to the immigration documents, the system can record a time stamp or a history of revisions. The system can also record time stamps of when official or final versions of the documents are edited).  

In claim 6, AGRAWAL teaches 
The system of claim 2, with the ClassType selected from a set additionally including PetitionerClass and the set of computers additionally programmed to create an PetitionerClassaccount, and permit a user of the PetitionerClass account to view all PAFs associated with the PetitionerClass account ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade).  

In claim 7, AGRAWAL teaches 
The system of claim 2, with the ClassType selected from a set additionally including StaffClass and the set of computers additionally programmed to create a StaffClass account, and permit a user of the StaffClass account to view, edit and delete PAF attributes regardless of PAF status, organization affiliation, or petitioner affiliation ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade).  

In claim 8, AGRAWAL teaches 
The system of claim 2, with the ClassType selected from a set additionally including AuditorClass and the set of computers additionally programmed to create an AuditorClass account, and permit a user of the AuditorClass account to view and PAFs and designate PAF compliance ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade).  

In claim 9, AGRAWAL teaches 
The system of claim 2, with the ClassType selected from a set additionally including AdministratorClass and the set of computers additionally programmed to create an AdministratorClass account, and permit a user of the AdministratorClass account to view, edit and delete PAF attributes regardless of PAF status, organization affiliation, or petitioner affiliation; create user accounts, organization accounts, and petitioner accounts; modify ClassType for each user account; and change user-organization, user-petitioner, and petitioner- organization account associations ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade).  

In claim 10, GANJI teaches 
The system of claim 2, the set of computers additionally programmed to, upon creating or posting the LCAs, send the LCAs and electronic receipt requests to third parties, then receive confirmations of receipt of the LCAs from the third parties, then add the confirmations to the PAF database ([0027] an immigration server 202 can be a single or multiple computing devices that process requests for immigration information using a database 204 of information about user profiles, immigration laws, immigration procedures, visa requirements, rules, company policies, and other data relevant to individual users, projects, or immigration documents. The immigration server 202 can provide a public and/or private application programming interface to allow users, through software programs, to access functionality of the immigration server 202. The immigration server 202 can optionally incorporate or interact with a web interface 206 to provide users 210 access to the immigration server 202 via client computing devices 208. The immigration server 202 can sync portions of the government database 216 to its local database 204. Then the immigration server 202 can make that information available for viewing, editing, deletion, or other management purposes via the web interface 206 to the client devices 208. In one example, the immigration server 202 sends notifications of immigration related deadlines to the client device 208 via an email server 218 or similar service such as a Short Message Service (SMS) server).   

In claim 11, GANJI teaches 
The system of claim 2, the set of computers additionally programmed to add and update PAFs to the PAF database, then display PAFs on the PAF user interface, grouping the PAFs by the petitioner identity, geographical location, and/or the client site in PAF groups, each PAF group having a unique URL ([0029] The interface 400 can include a tab 402 for labor condition applications (LCAs) to be confirmed, a tab 404 for LCAs to be withdrawn, and a tab 406 for work orders that need an LCA. This example interface 400 is in a default or initial mode where information associated with tab 402 is displayed. Information associated with tab 402 can include LCAs pending confirmation 408 as well as recent activity 410 concerning specific LCAs. Further, the user can download LCAs via this interface. Other elements shown in this example interface 400 include a calendar, a hierarchy, and notifications. This interface 400 can also include a summary view 412 of overall LCA status for an organization, showing how many LCAs are at each stage. The interface can also provide an active notification 414 of LCA matters that require attention, such as new LCAs or LCAs that are approaching or past a deadline date. The summary view 412 can color code specific entries, provide icons, or incorporate hover-over tooltips (such as via JavaScript) to indicate a status of an LCA).  

In claim 13, AGRAWAL teaches 
The system of claim 2, the set of computers additionally programmed to create organization accounts and affiliate the user accounts with the organization accounts ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade).  

In claim 14, AGRAWAL teaches 
The system of claim 13, the set of computers additionally programmed to create petitioner accounts and affiliate the petitioner accounts with the organization accounts ([0029] In response to identifying content 208a-n that is included in shared space 206, CPU 104 determines sharing parameters 210a-n for each content 208a-n. First sharing parameters 210a are associated with first content 208a, second sharing parameters 210b are associated with second content 208b, and third sharing parameters 210n are associated with third content 208n. Sharing parameters 210a-n define which participant has access to view a corresponding content and, where applicable, a level/type of participant access. Sharing parameters 210a-n describe specific entities (e.g., users, organizational levels/groups, companies) that are authorized to view a particular content) [0032] CPU 104 also determines sharing credentials 216a-n for each receiving participant 202a-n participating in the video conference. Sharing credentials 216 describe, for a particular receiving participant 202, at least one of: information access permissions (e.g., top-secret clearance), an organizational affiliation (e.g., company), and/or a hierarchical access level (e.g., position, job title, or pay grade).  

Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior arts of record teaches "where each PAF comprises a first set of PAF attributes and a second set of PAF attributes, with the first set including a job title, an organization identity and/or a petitioner identity, a geographical location and/or a client site, a case number, a salary, and an LCA, and the second set including a status and status time stamps, the status designated from a set including open status, live status, completed status, denied status, and withdrawn status, the status time stamps including an open time stamp, a live time stamp, a completed time stamp, a denied time stamp, and a withdrawn time stamp, with the open status and the open time stamp set when a given PAF is created, the live status and the live time stamp set when the LCA is posted, the completed status and the completed time stamp set when the live time stamp exceeds a required duration, the denied status and the denied time stamp set when the LCA is designated as rejected, and the withdrawn status and the withdrawn time stamp set when the LCA is unposted" as recited in claim 12. 

Response to Amendment
8.	The objections given to claims 1-20 have been withdrawn because the affected claims have been amended.

Response to Arguments
9.	Claims 1 and 15-20 are considered allowable because the Applicant' s arguments are persuasive.

10.	The Examiner suggests to file an AFCP 2.0 (The After Final Consideration Pilot 2.0) for reviewing/reconsidering the rejected claims.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157